EXHIBIT 10.71

EXECUTION VERSION

WARRANT EXCHANGE AGREEMENT

This WARRANT EXCHANGE AGREEMENT (this “Agreement”), dated as of October 19,
2009, is made by and between Unigene Laboratories, Inc., a Delaware corporation
(“Unigene”), and Victory Park Special Situations Master Fund, Ltd. (“Victory
Park”).

WITNESSETH:

WHEREAS, Victory Park is the holder of that certain warrant to purchase
1,000,000 shares of Unigene common stock (the “Warrant”) originally issued to
Magnetar Capital Master Fund, Ltd. on March 17, 2006 and subsequently
transferred to Victory Park on December 27, 2007;

WHEREAS, Unigene desires to issue 300,000 shares (the “New Shares”) of Unigene
common stock, par value $0.01 per share (the “Common Stock”), to Victory Park in
exchange for the Warrant;

WHEREAS, Victory Park desires to surrender the Warrant to Unigene in exchange
for the New Shares; and

WHEREAS, the parties hereto expressly intend and understand that such exchange
is made pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended
(the “Securities Act”).

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Unigene and Victory Park hereby agree as follows:

ARTICLE I.

TRANSACTION

Section 1.1. Exchange of Warrant and Issuance of New Shares. Upon the terms set
forth in this Agreement, at the Closing (as defined below), Victory Park shall
irrevocably surrender the Warrant to Unigene and, in exchange therefor, Unigene
shall issue to Victory Park the New Shares, including the Common Stock purchase
rights associated therewith.

Section 1.2. Authorization of New Shares. Unigene has duly authorized the
issuance to Victory Park of 300,000 shares of its Common Stock.

Section 1.3. Closing.

(a) The closing (the “Closing”) of the transactions contemplated herein will
take place at the offices of Latham & Watkins LLP, 233 South Wacker Drive Suite
5800, Chicago, Illinois 60606, at 10:00 a.m. local time on the date of this
Agreement. The date such Closing occurs is referred to herein as the “Closing
Date”.



--------------------------------------------------------------------------------

(b) At the Closing, Unigene will deliver to Victory Park a certificate
representing the New Shares, duly executed on behalf of Unigene and registered
in Victory Park’s name, and Victory Park will deliver to Unigene the Warrant,
along with a duly executed warrant power in form and substance agreed by the
parties hereto.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of Unigene.

In order to induce Victory Park to enter into this Agreement and to consummate
the transactions contemplated hereby, Unigene hereby represents and warrants to
Victory Park that the statements in this Section 2.1 are all true and correct as
follows:

(a) Incorporation, Good Standing and Qualifications. Unigene is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and is duly licensed or qualified to transact business as a
foreign corporation and is in good standing in each jurisdiction in which the
nature of the business transacted by it requires such licensing or
qualification, except where the failure to be so licensed or qualified or in
good standing would not have a material adverse effect on the business,
operations or financial condition of Unigene.

(b) Authorization; Validity.

(i) Unigene has the corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to issue and deliver the New
Shares in exchange for the Warrant. The execution and delivery by Unigene of
this Agreement, the performance by Unigene of its obligations hereunder and the
issuance and delivery of the New Shares have been duly authorized by all
requisite corporate action. This Agreement has been duly executed and delivered
by Unigene and constitutes the legal, valid and binding obligation of Unigene,
enforceable against Unigene in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws or laws of general
application from time to time in effect that have an effect on creditors’ rights
and the exercise of judicial discretion in accordance with general equitable
principles, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

(ii) The New Shares have been duly authorized and, when issued and delivered in
accordance with this Agreement, will be validly issued, fully paid and
nonassessable shares of Common Stock and will be free and clear of any liens,
charges, restrictions, claims and encumbrances imposed by or through Unigene
except applicable federal and state securities laws.

(c) Non-Contravention. The execution and delivery by Unigene of this Agreement,
the performance by Unigene of its obligations hereunder and the issuance and
delivery of the New Shares will not (i) violate any provision of applicable law,
any order of any court or other agency of government applicable to Unigene, the
Certificate of Incorporation of Unigene (the “Charter”) or the Amended By-Laws
of Unigene (the “By-Laws”), or any provision of any indenture, agreement or
other instrument to which Unigene or any of its properties or assets is bound,
or (ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument or result in the creation or imposition of any lien, charge,
restriction, claim or encumbrance upon any of the properties or assets of
Unigene.

 

2



--------------------------------------------------------------------------------

(d) Government Approvals. Subject to the accuracy of the representations and
warranties of Victory Park set forth in Section 2.2 hereof, no registration or
filing with, or consent or approval of or other action by, any federal, state or
other governmental agency or instrumentality under laws and regulations thereof
as now in effect is or will be necessary for the valid execution, delivery and
performance by Unigene of this Agreement or the issuance and delivery of the New
Shares pursuant hereto other than filings pursuant to federal and state
securities laws in connection with the issuance of the New Shares.

(e) Capitalization.

(i) As of the Closing Date, the authorized capital stock of Unigene consists of
135,000,000 shares of Common Stock, of which, as of September 30, 2009,
90,921,706 shares are issued and outstanding. All of such outstanding shares of
Common Stock of Unigene have been duly authorized, validly issued and are fully
paid and nonassessable. Except as set forth on Schedule 2.1(e): (i) none of
Unigene’s Common Stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by Unigene; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Common Stock, or
contracts, commitments, understandings or arrangements by which Unigene is or
may become bound to issue additional Common Stock or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any Common Stock; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of Unigene or by which Unigene
is or may become bound; (iv) there are no financing statements securing
obligations in any material amounts, either singly or in the aggregate, filed in
connection with Unigene; (v) there are no agreements or arrangements under which
Unigene is obligated to register the sale of any of its securities under the
Securities Act; (vi) there are no outstanding securities or instruments of
Unigene which contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which Unigene is or
may become bound to redeem a security of any of Unigene; (vii) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the New Shares; (viii) Unigene does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) Unigene does not have any liabilities or
obligations required to be disclosed in the SEC Documents (as defined below) but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of its business. Prior to the Closing, Unigene has provided to Victory
Park true, correct and complete copies of (i) the Charter, and (ii) the By-Laws.
Schedule 2.1(e) identifies all outstanding securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.

 

3



--------------------------------------------------------------------------------

(ii) Based in part upon, and subject to the truth and accuracy of, Victory
Park’s representations in Section 2.2, the issuance by Unigene of the New Shares
to Victory Park is exempt from registration under the Securities Act.

(f) No Brokers. Unigene has not incurred, and Unigene will not incur, directly
or indirectly, as a result of any action taken by Unigene, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or any of the transactions contemplated hereby.

(g) SEC Documents. Unigene’s Common Stock is registered under Section 12(g) of
the Exchange Act of 1934, as amended (the “Exchange Act”). Except for the
Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2005,
Unigene has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
(the “SEC”) pursuant to the reporting requirements of the Exchange Act (all of
the foregoing filed prior to the Closing Date and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of Unigene included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles, consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of Unigene as of the dates thereof and the results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

(h) Section 3(a)(9) Representation. Unigene has not, nor has any person acting
on its behalf, directly or indirectly made any offers or sales of any security
or solicited any offers to buy any security under circumstances that would cause
the exchange and issuance of the New Shares pursuant to this Agreement to be
integrated with prior offerings by Unigene for purposes of the Securities Act
which would prevent the Company from delivering the New Shares to Victory Park
pursuant to Section 3(a)(9) of the Securities Act, nor will Unigene take any
action or steps that would cause the exchange, issuance and delivery of the New
Shares to be integrated with other offerings to the effect that the delivery of
the New Shares to Victory Park would be seen not to be exempt pursuant to
Section 3(a)(9) of the Securities Act.

 

4



--------------------------------------------------------------------------------

Section 2.2. Representations and Warranties of Victory Park.

In order to induce Unigene to enter into this Agreement and to consummate the
transactions contemplated hereby, Victory Park hereby represents and warrants to
Unigene that the statements in this Section 2.2 are all true and correct as
follows:

(a) Organization and Standing. Victory Park is an exempted company duly
organized, validly existing and in good standing under the laws of the Cayman
Islands.

(b) Authorization. Victory Park has the requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to engage
in the transactions contemplated hereby. The execution and delivery by Victory
Park of this Agreement and the performance by Victory Park of its obligations
hereunder have been duly authorized by all requisite action on the part of
Victory Park. This Agreement has been duly executed and delivered by Victory
Park and constitutes the legal, valid and binding obligation of Victory Park,
enforceable against Victory Park in accordance with its terms, except as limited
by laws of general application from time to time in effect that have an effect
on creditors’ rights and the exercise of judicial discretion in accordance with
general equitable principles, and as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

(c) No Public Sale or Distribution. Victory Park is acquiring the New Shares for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof in a manner that would violate the
Securities Act, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
Victory Park does not agree to hold any of the New Shares for any minimum or
other specific term and reserves the right to dispose of the New Shares at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act. Victory Park does not presently have any agreement or
understanding, directly or indirectly, with any person to distribute any of the
New Shares.

(d) Legends. Victory Park understands that the certificates representing the New
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES, PROVIDED SUCH PLEDGE IS MADE IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.

 

5



--------------------------------------------------------------------------------

The legend set forth above shall be removed and Unigene shall issue a
certificate without such legend to the holder of the New Shares upon which it is
stamped, if (i) such New Shares are registered for resale under the Securities
Act, (ii) in connection with a sale, assignment or other transfer, Victory Park
provides Unigene with an opinion of counsel, in a form reasonably acceptable to
Unigene, to the effect that such sale, assignment or transfer of the New Shares
may be made without registration under the applicable requirements of the
Securities Act, or (iii) such New Shares are sold, assigned or transferred
pursuant to Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the SEC that may at any time permit Victory Park to sell
securities of Unigene to the public without registration (“Rule 144”), or
Victory Park provides Unigene, with reasonable assurance that the New Shares can
be sold, assigned or transferred pursuant to Rule 144 under the Securities Act.

(e) Accredited Investor Status. Victory Park is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D promulgated under the Securities
Act.

(f) Transfer or Resale. Victory Park understands that the New Shares have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
except pursuant to an effective registration statement or an exemption from
registration; provided, however, that the New Shares may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the New Shares and such pledge of New Shares shall not be
deemed by Unigene to be a transfer, sale or assignment of the New Shares
hereunder, and Victory Park shall not be required to provide Unigene with any
notice thereof or otherwise make any delivery to Unigene pursuant to this
Agreement, including, without limitation, this Section 2.2(f).

(g) Title to Warrant. Victory Park is the sole record and beneficial owner of
the Warrant, free and clear of any liens, charges, restrictions, claims and
encumbrances other than those imposed by applicable federal and state securities
laws.

ARTICLE III.

MISCELLANEOUS

Section 3.1. Reports Under the Exchange Act. With a view to making available to
Victory Park the benefits of Rule 144 at all times during which there are New
Shares outstanding which have not been previously (i) sold to or through a
broker or dealer or underwriter in a public distribution or (ii) sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act under Section 4(1) thereof, in the case of either clause (i)
or clause (ii) in such a manner that, upon the consummation of such sale, all
transfer restrictions and restrictive legends with respect to such shares are
removed upon the consummation of such sale, Unigene agrees to:

(a) make and keep public information available, as contemplated by Rule 144;

 

6



--------------------------------------------------------------------------------

(b) file with the Commission in a timely manner all reports and other documents
required to be filed by Unigene under the Securities Act and the Exchange Act,
so long as Unigene remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of Rule
144; and

(c) furnish to Victory Park so long as Victory Park owns New Shares, promptly
upon request, (i) a written statement by Unigene, if true, that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act, (ii) a copy of the most recent annual or quarterly report of Unigene and
such other reports and documents so filed by Unigene, and (iii) such other
information as may be reasonably requested to permit Victory Park to sell such
securities pursuant to Rule 144 without registration.

Section 3.2. Modifications and Amendments. This Agreement may not be changed,
modified or discharged orally, nor may any waivers or consents be given orally
hereunder, and every such change, modification, discharge, waiver or consent
shall be in writing and executed by each of the parties hereto.

Section 3.3. Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes all prior oral or written agreements and understandings relating
to the subject matter hereof.

Section 3.4. Survival of Representations and Warranties. The representations,
warranties, covenants and agreements set forth in this Agreement shall survive
the Closing.

Section 3.5. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of Victory Park and Unigene and their respective
successors and permitted assigns. No party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other party.

Section 3.6. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without reference to
choice of law principles, including all matters of construction, validity and
performance.

Section 3.7. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

Section 3.8. Further Assurances. From and after the date of this Agreement, upon
the request of Unigene or Victory Park, Unigene and Victory Park shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

Section 3.9. Counterparts. This Agreement may be executed in any number of
counterparts, all of which, taken together, shall constitute one and the same
agreement and any party may enter into this Agreement by executing a
counterpart.

 

7



--------------------------------------------------------------------------------

Section 3.10. Headings. The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

Section 3.11. Notices. Any notices or other communications required or permitted
under, or otherwise in connection with this Agreement, shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by electronic transmission (but only if
followed by transmittal by national overnight courier or hand for delivery on
the next business day) or on receipt after dispatch by registered or certified
mail, postage prepaid, addressed, or on the next business day if transmitted by
national overnight courier, in each case as follows:

 

If to Unigene: Unigene Laboratories, Inc. 81 Fulton Street Boonton, New Jersey
07005 Telephone:    (973) 265-1100 Facsimile:    (973) 335-0972 Attention:   
Warren Levy If to Victory Park: Victory Park Management, LLC 227 W. Monroe
Street, Suite 3900 Chicago, Illinois 60606 Telephone:    (312) 705-2786
Facsimile:    (312) 701-0794 Attention:    Scott Zemnick

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Warrant Exchange
Agreement as of the date first written above.

 

UNIGENE LABORATORIES, INC. By:  

/s/ Ronald S. Levy

  Name:  

Ronald S. Levy

  Title:  

Executive Vice President

[Signature Page to Warrant Exchange Agreement]



--------------------------------------------------------------------------------

VICTORY PARK SPECIAL SITUATIONS MASTER FUND, LTD. By:   Victory Park Capital
Advisors, LLC, its investment manager By:  

/s/ Scott R. Zemnick

  Name:  

Scott R. Zemnick

  Title:  

General Counsel

[Signature Page to Warrant Exchange Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.1(e)

Equity Capitalization

(ii) STOCK OPTIONS:

 

As of 01/01/09

   Stock Options

Outstanding

   4,864,315

Vested

   3,475,285

Nonvested

   1,389,030

Period Activity

    

Issued

   731,000

Exercised

   199,300

Forfeited

   4,000

Expired

   36,000

As of 09/30/09

    

Outstanding

   5,356,015

Vested

   3,656,015

Nonvested

   1,700,000

MISCELLANEOUS WARRANTS as of September 30, 2009:

 

     Number of Shares    Exercise Price    Grant Date    Expiration Date

Fusion

   1,061,571    $ 1.77    4/7/2005    4/7/2010

Yale

   20,000    $ 2.00    7/25/2005    5/31/2015

Victory Park *

   1,000,000    $ 4.25    3/17/2006    3/17/2011

Kieran Murphy

   40,000    $ 2.20    12/4/2006    12/5/2012                  2,121,571      
                

 

* This warrant will be cancelled pursuant to the terms and conditions set forth
in the Agreement.

RIGHTS AGREEMENT:

In December 2002, pursuant to a rights agreement, Unigene distributed common
stock purchase rights to stockholders of record as a dividend at the rate of one
right for each share of common stock. Each right entitles the holder to purchase
from Unigene one ten-thousandth of a share of common stock at an exercise price
of $4.00. Initially the rights are attached to the common stock and are not
exercisable. There is one right outstanding for every share of common stock
outstanding.

The rights become exercisable and will separate from the common stock ten
calendar days after a person or group acquires beneficial ownership of fifteen
percent or more of Unigene’s common stock, or ten business days (or a later date
following such announcement as determined by Unigene’s Board of Directors) after
the announcement of a tender offer or an exchange offer to acquire fifteen
percent or more of Unigene’s outstanding common stock.



--------------------------------------------------------------------------------

The rights are redeemable for $.00001 per right at the option of the Board of
Directors at any time prior to the close of business on the tenth calendar day
after a person or group acquires beneficial ownership of fifteen percent or more
of Unigene’s common stock. If not redeemed, the rights will expire on
December 30, 2012. Prior to the date upon which the rights would become
exercisable under the rights agreement, Unigene’s outstanding stock certificates
will represent both the shares of common stock and the rights, and the rights
will trade only with the shares of common stock.

(iii) NOTES:

 

Jay Levy

   $ 8,318,714    5/10/2007

Jaynjean Levy Family Limited Partnership

   $ 7,418,803    5/10/2007

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 9,541,785.30    9/30/2008

Victory Park Special Situations Master Fund, Ltd.

   $ 4,995,420.70    9/30/2008

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 3,281,849.79    5/22/2009

Victory Park Special Situations Master Fund, Ltd.

   $ 1,718,150.21    5/22/2009

(iv) EXISTING LIENS

UCC-1 Financing Statement filed in Delaware on 5/25/07 in favor of Jaynjean Levy
Family Limited Partnership regarding: certain patents (File number 71974707).

UCC-1 Financing Statement filed in Delaware on 5/25/07 in favor of Jay Levy
regarding: all property and assets at the Fairfield and Boonton locations (File
number 71974772).

UCC-1 Financing Statement filed in New Jersey on 6/26/01 in favor of GE Capital
Colonial Pacific Leasing (assignee of lessor Genesis Commercial Capital, LLC)
regarding: Equipment/Lease No. 01328-01 (File Number 2051129).

UCC-1 Financing Statement filed in Delaware on 8/31/01 in favor of GE Capital
Colonial Pacific Leasing regarding: (1) HELOS/BF Particle Size Analyzer; (1) HP
Vectra P3/933, 128 Mbyte RAM, 20 GB HD, 48x CD-ROM, NIC, WIN 2000 Operating
System; (1) WINDOX Soft on CD-ROM, CRYPTOBOX, Plus Manuals; (1) IQ/OQ Validation
of HELOS; (1) QT Trend Analysis Software Equipment/Lease No (File Number
11077820) (as continued on 8/29/06 (File Number 63011707)).

UCC-1 Financing Statement filed in Delaware on 1/13/03 in favor of CIT
Technology Financing Services, Inc. regarding the true lease of “Canon IR5000,
sn: MPL17987” plus all other types of office equipment now and hereafter leased
to and/or financed for Debtor/Lessee by Secured Party/Lessor, and including all
replacements, upgrades and substitutions hereafter occurring to all the
foregoing equipment and all now existing and future attachments, parts,
accessories and add-ons for all of the foregoing items and types of equipment,
and all proceeds and products thereof (File Number 30093420).



--------------------------------------------------------------------------------

UCC-1 Financing Statement filed in Delaware on 10/8/04 in favor of US Bancorp
regarding: 1 – (S) Akia Purifier 100 with control and accessories (File number
42838508).

UCC-1 Financing Statement filed in New Jersey on 12/16/04 in favor of US Bancorp
regarding 1 HPLC system (File number 22721983).

(v) Registration Rights Agreement by and between Fusion Capital Fund II, LLC and
Unigene Laboratories, Inc., dated as of April 7, 2005.

Registration Rights Agreement by and between Unigene Laboratories, Inc. and the
Buyers listed therein, dated as of March 16, 2006.

(vi) The Rights Agreement described in (ii) above is hereby incorporated by
reference.



--------------------------------------------------------------------------------

WARRANT POWER

FOR VALUE RECEIVED, Victory Park Special Situations Master Fund, Ltd.
(“Assignor”), hereby surrenders, assigns and transfers unto Unigene
Laboratories, Inc. (the “Company”) that certain warrant to purchase 1,000,000
shares of common stock, par value $0.01 per share, of the Company, dated
March 17, 2006, and does hereby irrevocably constitute and appoint any officer
or legal counsel of or to the Company as attorney-in-fact to transfer said
warrant held in the name of Assignor on the books of the Company with full power
of substitution in the premises.

Dated: October     , 2009

 

VICTORY PARK SPECIAL SITUATIONS MASTER FUND, LTD. By:   Victory Park Capital
Advisors, LLC, its investment manager By:  

 

  Name:  

 

  Title:  

 